DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 22-24, 29, 30, 35-37, 39-41, 46, 47 and 52-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 18 and 35 recites limitation of “to generate features useful at least for any of said classification and segmentation procedures” the term any of makes the claim indefinite as it is not known what is or which of the classification and segmentation procedures are claimed or all of the procedures under the sun are claimed.  
Claims 19-20, 22-24 and 29, 30, 36-37, 39-41, 46, 47 and 52-57 are rejected as they depend on the rejected independent claims 18 and 35.  
Claim 23 recites the limitation "the at least one state" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the further procedure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the segmentation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the further procedure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the at least one state" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the further procedure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the segmentation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the further procedure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 22-24 and 29, 35-37, 39-41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Pub. 2006/0074315) in view of Hsich et al (US 2019/0340470).   
With respect to claim 18, Liang discloses A system for analyzing at least one anatomical structure of at least one patient, (see Abstract) comprising:
at least one neural network trained first on [multiple classification or multiple segmentation] procedures and then on [multiple segmentation or multiple classification] procedures to generate features useful at least for any of said classification and segmentation procedures, (see paragraph 0021, last 5 lines a neural network is trained and paragraph 0022, first two lines, calculate cardiac related information such as area, tracking pints “generate features”); and
a specifically configured computer hardware arrangement configured to (see figure 1, processor 12, computer hardware):
receive imaging information related to the at least one anatomical structure of the at least one patient, (see paragraph 00187, …parameter values are determined from ultrasound data…);
using said at least one neural network, produce at least one feature of the at least one anatomical structure based on the imaging information, (see paragraph 0022, …processor to calculate cardiac related information such as calculating area, tracking points, lines or area, identifying cardiac cycle time periods……“non-procedure specific feature” using learning models “neural network” as seen from paragraph 0021); and
perform one of said multiple classification procedures and/or multiple segmentation procedures using at least said at least one feature to determine at least one anomaly or as input to a further procedure, (see paragraph 0021, classifier implementing a model as neural network, classifier distinguishing between the desired groups of states and associated probabilities “at least one anomaly”), as claimed.  

However, Liang fails to explicitly disclose at least one neural network trained first on multiple classification or multiple segmentation procedures and then on multiple segmentation or multiple classification procedures to generate features useful at least for any of said classification and segmentation procedures, as claimed.   
Hsich in the field of medical image processing teaches at least one neural network trained first on multiple classification or multiple segmentation procedures and then on multiple segmentation or multiple classification procedures to generate features useful at least for any of said classification and segmentation procedures, (see paragraph 0060, ..deep learning that utilizes a convolutional neural network segments data using convolutional filters to locate and identify learned observable features in the data..), as claimed.   
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of medical image processing.    Teaching of Hsich to train a neural network for segment and classification can be incorporated in to the Liang system as Liang suggests a neural network use in paragraph 0021 (for suggestion) and modification of the Liang system yields a improved medical system (see Hsich paragraph 0002) for motivation.  

With respect to claim 19, Liang and Hsich further discloses wherein the imaging information includes at least three images of the at least one anatomical structure, (see Liang paragraph 0020, patient’s heart, and paragraph 0027, tracking a first point associated with cardiac tissue in a sequence of ultrasound images “at least three images“) as claimed.

With respect to claim 20, Liang and Hsich further discloses wherein the imaging information includes ultrasound imaging information, (see Liang paragraph 0018 determined from ultrasound data), as claimed.

With respect to claim 22, Liang and Hsich further discloses wherein the at least one anatomical structure is a heart and wherein said multiple classification procedures comprise:
a view detection procedure to detect a view of a particular imaging frame in the imaging information, (see Liang paragraph 0030 …cardiac imaging the area or volume of the hear… paragraph 0031, volume is calculated as a function of time from image frames of data, frames of data and images);
a systole/diastole detection procedure, (see Liang paragraph 0038, …systole time period are identified); and 
an anomaly detection procedure,(see paragraph 0021, classifier implementing a model as neural network, classifier distinguishing between the desired groups of states and associated probabilities “at least one anomaly”);
and wherein said multiple segmentation procedures comprise :
a part segmentation procedure to segment parts of the heart of the at least one patient from a background, (see Liang paragraph 0047, a spatial parameter value for a point is determined …the tracking. 0048, The tracking may alternatively corresponds to segments, as a standard cardiac left ventricle segment, i.e. “segments parts of the heart ….from a background”);
a valve localization procedure to localize a heart valve, (see Liang paragraph 0048, tracking may alternatively corresponds to segments, as a standard cardiac left ventricle segment); and 
an anomaly detection procedure, (see Liang paragraph 0002, last four lines) as claimed.

With respect to claim 23, Liang and Hsich further discloses wherein the at least one state of said heart includes at least one of (i) a systole state of a heart of the at least one patient, (ii) a diastole state of the heart of the at least one patient, (iii) an inflation state of the heart of the at least one patient or (iv) a deflation state of the heart of the at least one patient, (see Liang paragraph 0038, systole time period are identified, also maximum and minimum cavity volume are detected as function of time) as claimed.

With respect to claim 24, Liang and Hsich further discloses wherein the further procedure is configured to determine an ejection fraction using output of said view detection and part segmentation procedures, where the segmentation segments the left ventricle, (see Liang paragraph 0047, a spatial parameter value for a point is determined …the tracking. 0048, The tracking may alternatively corresponds to segments, as a standard cardiac left ventricle segment, and ….local ejection-fraction are determined for segments….), as claimed.  

With respect to claim 29, Liang and Hsich further discloses wherein the further procedure is configured to place at least one Doppler measuring point within an appropriate view of said heart, (see Liang paragraph 0018, …cardiac motion “heart”….may be identified by spatial parameters value …. are determined from ultrasound data “Doppler measuring point”, ) as claimed.

Claims 35-37, 39-41 and 46 are rejected for the same reasons as set forth in the rejections for claims 18-20, 22-24 and 29, as claims 35-37, 39-41 and 46 are claiming subject matter similar to the scope as claimed in claims 18-20, 22-24 and 29.  

Claims 52-54 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Pub. 2006/0074315) in view of Hsich et al (US 2019/0340470) and further view of Sheehan et al (US 6,106,466).  
With respect to claim 52, Liang and Hsich discloses all the elements as claimed and as disclose in claim 24 above.  However, Liang and Hsich fail to explicitly disclose wherein the further procedure is configured to determine three dimensional volumes of the systole and diastole of the left ventricle and to fit a three dimensional mesh to each of said volumes, as claimed.
Sheehan in the same field discloses determine three dimensional volumes of the systole and diastole of the left ventricle and to fit a three dimensional mesh to each of said volumes, (see Abstract, and col. 12, lines 43-45, and col. 17, lines 40-47), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of medical diagnostics using a machine learning system.  Teaching of Sheehan to use a 3D mesh volume to determine the ventricular volumes can be incorporated in to the Liang system as Liang utilizes the curve fitting (see paragraph 0058, last two lines) and modification to the system yields a system that identifies boundary or contour of an internal organ from image data (see Sheehan col. 1, lines 18-20) for motivation.   

With respect to claim 53, combination of Liang, Hsich and Sheehan further discloses wherein the further procedure is configured to determine said ejection fraction from said meshes, (see Sheehan col. 17, lines 45-48) as claimed.

Claims 55 and 56 are rejected for the same reasons as set forth in the rejections for claims 52 and 53, as claims 55 and 56 are claiming subject matter similar to the scope as claimed in claims 52 and 53.  

With respect to claim 54, Liang and Hsich discloses all the elements as claimed and as disclose in claim 22 above.  However, Liang and Hsich fail to explicitly disclose wherein the further procedure is configured to generate measurements of said heart, including at least one of: a dimension of the left ventricle in systole and diastole, right ventricular assessment, LA size, measurement of the aortic valve annulus, the aortic sinuses, the ascending aorta, the pulmonary valve, the mitral valve annulus and the tricuspid valve annulus, as claimed.
Sheehan in the same field discloses wherein the further procedure is configured to generate measurements of said heart, including at least one of: a dimension of the left ventricle in systole and diastole, right ventricular assessment, LA size, measurement of the aortic valve annulus, the aortic sinuses, the ascending aorta, the pulmonary valve, the mitral valve annulus and the tricuspid valve annulus, (see Sheehan col. 17, lines 40-47, meshes can be used to determine cardiac parameters such as ventricular volumes “right ventricular assessment”), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of medical diagnostics using a machine learning system.  Teaching of Sheehan to use a 3D mesh volume to determine the ventricular volumes can be incorporated in to the Liang system as Liang utilizes the curve fitting (see paragraph 0058, last two lines) and modification to the system yields a system that identifies boundary or contour of an internal organ from image data (see Sheehan col. 1, lines 18-20) for motivation.   

Claim 57 is rejected for the same reasons as set forth in the rejections for claim 54, as claims 57 is claiming subject matter similar to the scope as claimed in claim 54.  

Claims 30 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over over Liang et al (US Pub. 2006/0074315) in view of Hsich et al (US 2019/0340470) and in further view of Georgescu et al (US Pub. 2016/0174902).  
With respect to claim 30, Liang and Hsich discloses all the elements as claimed and as disclose in claim 18 above.  However, Liang and Hsich fail to explicitly disclose wherein the imaging information includes a plurality of images at different resolutions, and wherein the at least one neural network includes a plurality of neural networks, each of the neural networks being associated with one of the images, as claimed.
Georgescu in the same field teaches imaging information includes a plurality of images at different resolutions, and wherein the at least one neural network includes a plurality of neural networks, each of the neural networks being associated with one of the images, (see paragraph 0131, first line and last six lines for using three resolution images for the training of the neural network), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of medical diagnostics using a machine learning system.  Teaching of Georgescu to use different resolution images in order to train the neural network can be incorporated in to the Liang system as Liang utilizes neural network (see paragraph 0021) and modification to the system yields a system that detect anatomical landmark in 3D medical images (see Georgescu paragraph 0002) for motivation.  

Claim 47 is rejected for the same reasons as set forth in the rejections for claim 30, as claims 47 is claiming subject matter similar to the scope as claimed in claim 30.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663